Citation Nr: 0336050	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-06 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.

2.  Entitlement to an increased rating for residuals of head 
trauma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.


REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the claims folder reveals that the veteran has not 
been provided the required notice pertaining to his claims.

The Board also observes that in his May 2002 substantive 
appeal, the veteran indicated that he had been examined in 
August 2001 at the Lyons VA Medical Center (VAMC) and in 
October 2001 at the East Orange VAMC.  He stated that an 
examiner had told him that his memory was not intact and that 
such symptom  could be indicative of Alzheimer's disease.  
Records of these examinations have not been associated with 
the claims folder.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide such evidence.

In any event, the RO should obtain any 
outstanding, pertinent records from the 
Lyons VAMC and the East Orange VAMC.  

3.  Upon completion of the above-directed 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neuropsychiatric examination 
by a physician with the appropriate 
expertise to determine the nature and 
extent of all residuals of the veteran's 
head trauma.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  

All indicated testing should be 
conducted.

The examiner should describe all current 
residuals of the veteran's in-service 
head trauma, to include physical, 
cognitive and psychological symptoms.  To 
the extent possible, the examiner should 
distinguish the manifestations of the 
service-connected disability from those 
of any non service-connected disorders.  
All manifestations of dizziness and 
disequilibrium should be described, and 
the examiner should indicate whether such 
symptoms are related to the veteran's 
service-connected disability.

The examiner should also identify any 
dementia due to the veteran's head trauma 
and indicate the impact of any dementia 
on the veteran's occupational and social 
functioning.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should undertake any 
other indicated development, to include 
affording the veteran an additional 
audiometric examination if indicated by 
newly obtained evidence.

6.  Then, the RO should readjudicate the 
issues on appeal.  In considering the 
veteran's claim of entitlement to an 
increased rating for the residuals of head 
trauma, the RO should consider all 
potentially applicable diagnostic criteria.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
issued a supplemental statement of the case 
and afforded the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




